                Case 18-10601-MFW                 Doc 2228         Filed 03/28/19          Page 1 of 2



                        IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE
--------------------------------------------------------------- x
In re:                                                          : Chapter 11
                                                                :
                                                        1
The Weinstein Company Holdings LLC, et al.,                     : Case No. 18-10601 (MFW)
                                                                :
                  Debtors.                                      : (Jointly Administered)
                                                                :
-------------------------------------------------------------- x
                         NOTICE OF AGENDA OF MATTERS SCHEDULED
                        FOR HEARING ON APRIL 1, 2019 AT 10:30 A.M. (ET)2

I.       MATTER GOING FORWARD:

         1.        Motion (I) to Compel Rejection of Distribution Agreement and Other Agreements
                   Related to Sin City 2, and (II) for Determination That Automatic Stay Does Not
                   Apply to Exercise of Termination Right [Docket No. 2073 – filed February 8,
                   2019]

                   Objection / Response Deadline:                 February 18, 2019 at 4:00 p.m. (ET);
                                                                  extended by agreement for the Debtors and
                                                                  The Official Committee of Unsecured
                                                                  Creditors to March 28, 2019 at 4:00 p.m.
                                                                  (ET)

                   Objections / Responses Received:               None to date.

                   Related Documents:

                   i.       Notice of Special Purpose Hearing [Docket No. 2215 – filed March 25,
                            2019]

                   Status: The parties have resolved this matter and intend to submit a proposed form
                           of order under certification of counsel on Friday, March 29, 2019. At this
                           time, the hearing on this matter will go forward with the expectation that
                           the hearing will be cancelled.
1
  The last four digits of The Weinstein Company Holdings LLC’s federal tax identification number are (3837). The
mailing address for The Weinstein Company Holdings LLC is 99 Hudson Street, 4th Floor, New York, New York 10013.
Due to the large number of Debtors in these cases, which are being jointly administered for procedural purposes only, a
complete list of the Debtors and the last four digits of their federal tax identification numbers are not provided herein. A
complete list of this information may be obtained on the website of the Debtors’ noticing and claims agent at
http://dm.epiq11.com/twc.
2
 The hearing will be held before The Honorable Mary F. Walrath at the United States Bankruptcy Court for the District of
Delaware, 824 North Market Street, 5th Floor, Courtroom 4, Wilmington, Delaware 19801. Any person who wishes to
appear telephonically at the April 1, 2019 hearing must contact COURTCALL, LLC at 866-582-6878 prior to 12:00 noon
(ET) on Friday, March 29, 2019 to register his/her telephonic appearance in accordance with the Instructions for
Telephonic Appearances Effective January 5, 2005, Revised May 11, 2018.



RLF1 21005704v.1
               Case 18-10601-MFW     Doc 2228    Filed 03/28/19    Page 2 of 2



Dated: March 28, 2019
       Wilmington, Delaware
                                   /s/ David T. Queroli
                                   RICHARDS, LAYTON & FINGER, P.A.
                                   Mark D. Collins (No. 2981)
                                   Paul N. Heath (No. 3704)
                                   Zachary I. Shapiro (No. 5103)
                                   Brett M. Haywood (No. 6166)
                                   David T. Queroli (No. 6318)
                                   One Rodney Square
                                   920 North King Street
                                   Wilmington, Delaware 19801
                                   Telephone: (302) 651-7700
                                   Facsimile: (302) 651-7701

                                   - and -

                                   CRAVATH, SWAINE & MOORE LLP
                                   Paul H. Zumbro (admitted pro hac vice)
                                   George E. Zobitz (admitted pro hac vice)
                                   Karin A. DeMasi (admitted pro hac vice)
                                   Worldwide Plaza
                                   825 Eighth Avenue
                                   New York, New York 10019
                                   Telephone: (212) 474-1000
                                   Facsimile: (212) 474-3700

                                   Attorneys for the Debtors and Debtors in Possession




                                             2
RLF1 21005704v.1
